Citation Nr: 1757422	
Decision Date: 12/12/17    Archive Date: 12/20/17

DOCKET NO.  12-21 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial rating for residuals of a cold injury to the left foot, rated as noncompensable prior to March 16, 2009, as 10 percent disabling prior to June 13, 2012, and as 20 percent disabling as of June 13, 2012, including the question of a separate rating for peripheral neuropathy and Raynaud's phenomenon.

2.  Entitlement to an initial rating for residuals of a cold injury to the right foot, rated as noncompensable prior to March 16, 2009, as 10 percent disabling prior to June 13, 2012, and as 20 percent disabling as of June 13, 2012, including the question of a separate rating for peripheral neuropathy and Raynaud's phenomenon.

3.  Entitlement to a compensable rating for bilateral hearing loss prior to November 2, 2016 and 60 percent rating from November 2, 2016.

4.  Entitlement to a compensable rating for adjustment disorder, to include an effective date earlier than September 14, 2012.

5.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU) prior to November 2, 2016.


REPRESENTATION

Veteran represented by:	Calvin D. Hansen, Esq.


ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran served on active duty from November 1954 to November 1956.

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, in May 2012, January 2013, February 2014, and December 2015.

The May 2012 rating decision granted service connection for residuals of a cold injury to the left and right foot and assigned separate, noncompensable evaluations effective January 22, 2008.  In a July 2012 statement of the case (SOC), the ratings were increased to 10 percent effective March 16, 2009, and to 20 percent effective June 13, 2012.  Despite the increased ratings granted by the RO, the Veteran's appeal remains before the Board.  Cf. AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal). 

The January 2013 rating decision continued the noncompensable rating assigned for bilateral hearing loss and denied the claims for entitlement to service connection for adjustment disorder with depression and entitlement to a TDIU.  The February 2014 rating decision denied the claim for entitlement to service connection for residuals of a cold weather injury to the bilateral upper extremity, to include peripheral neuropathy.

In June 2015, the Board granted service connection for adjustment disorder with depression, but denied service connection for residuals of a cold weather injury to the bilateral upper extremity, to include peripheral neuropathy.  The Board also remanded the issues of entitlement to increased ratings for residuals of cold injury to the left and right foot, and entitlement to a compensable rating for bilateral hearing loss.

A December 2015 rating decision granted service connection for adjustment disorder with depression effective September 14, 2012.

In June 2016, the Board remanded the issues for further development.

In a November 2016 rating decision, the rating for bilateral hearing loss was increased from noncompensable to 60 percent effective November 2, 2016; entitlement to individual unemployability was granted effective November 2, 2016, and Basic eligibility to Dependents' Education Assistance was established from November 2, 2016.

The Board has considered his claims and decided entitlement based on the evidence of record.  He has not raised any issue with VA's duty to assist or extraschedular consideration, nor has it been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Further, the Board has determined that the evidence currently of record is sufficient to substantiate a claim for entitlement to separate disability ratings for bilateral lower extremity, peripheral neuropathy and Raynaud's phenomenon.  (See November 2008 Boone County Health Center letter).  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2017).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's service-connected residuals of cold injury of the right foot are manifested by pain, numbness, cold sensitivity, and hair loss and first metatarsophalangeal degenerative joint disease.

2.  The Veteran's service-connected residuals of cold injury of the left foot are manifested by pain, numbness, cold sensitivity, and hair loss and first metatarsophalangeal degenerative joint disease.

3.  Distinct disability manifestations of cold injuries, to specifically include peripheral neuropathy, are to be separately evaluated.

4.  Prior to November 2, 2016, the evidence of record shows that his hearing loss is reflective of audiometric findings of no worse than a Numeric Designation of II in the left ear and a Numerical Designation of I in the right ear.

5.  From November 2, 2016, the evidence of record shows that the Veteran's bilateral hearing loss disability was at worst, manifested by an exceptional pattern of hearing loss with Roman numerical designation of V in the left ear and IV in the right ear, which provides for a 10 percent rating.

6.  Prior to September 14, 2012, the Veteran's service-connected psychiatric disability does not show occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

7.  The Veteran first became eligible for TDIU on a schedular basis on June 8, 2012 (in light of the Board's grant for higher rating for cold injury residuals); his service-connected disabilities rendered him unemployable as of June 8, 2012.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent rating for cold injury residuals of the right foot are met effective October 2, 2007.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7122 (2017).

2.  The criteria for a 30 percent rating for cold injury residuals of the left foot are met effective October 2, 2007.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7122 (2017).

3.  The criteria for separate disability ratings for bilateral lower extremity peripheral neuropathy have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.104, Diagnostic Code 7122 (2017).

4.  Prior to November 2, 2016, the criteria for a compensable rating for bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2017).

5.  From November 2, 2016, the criteria for a rating in excess of 60 percent for a bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2017).

6.  A compensable rating for an adjustment disorder is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.130, Diagnostic Code 9440 (2017).

7.  An effective date of June 8, 2012 for a TDIU is warranted.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 4.16(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Disability Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Court has held that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If two evaluations are potentially applicable, the higher evaluation will be assigned, if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disability.  38 C.F.R. § 4.14.  It is possible for a veteran to have separate and distinct manifestations from the same injury, which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

A lay person is competent to report observable symptoms they observe.  Layno v. Brown, 6 Vet. App. 465 (1994).  Whether lay evidence is considered competent and sufficient in a particular case is an issue of fact and lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

As mentioned above, the Board's analysis will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  Thus, while the Board has reviewed all of the evidence in the Veteran's claim file, not all evidence reviewed will be discussed in detail.



II. Residuals of Cold Injury

The Veteran submitted a claim to reopen service connection for residuals of a cold injury to the bilateral feet on October 2, 2007.  The Veteran was granted service connection for residuals of cold injury of the right and left foot in a May 2012 rating decision and assigned a noncompensable rating for each foot under 38 C.F.R. § 4.104, Diagnostic Code 7122, effective January 22, 2008.  The Veteran disagreed with the ratings assigned and this appeal ensued.

A September 2007 VA treatment record reflects that there were no lesions or infections on visual inspection upon a diabetic examination of the foot.  Dorsalis pedis and posterior tibialis pulses were normal bilaterally.  Sensation test using 5.07 monofilament was normal.

A November 2008 Boone County Health Center letter from his private care provider reflects complaints of the following from his cold injury residuals of the feet: chronic pain, discoloration of skin during winter-time of his feet, stinging, burning (as temperature changes), paresthesias, numbness and tingling in his feet.  His provider stated that the cold sensation, pain, numbness, and tingling supported a diagnosis of Raynaud's phenomenon.  Upon examination, the private care provider concluded, in part, that his chronic cold intolerance of both feet with pain was secondary to frostbite history.  The private care provider also concluded that his Raynaud's phenomenon was secondary to frostbite history.  He further stated that his peripheral vascular disease was more likely due to frostbite.

A March 2009 VA treatment record from Nebraska-Western Iowa Health Care System reflects that there was no lesions or infections on visual inspection, dorsalis pedis and posterior tibialis pulses were normal bilaterally.  However, sensation was abnormal (more than one area).

A June 2009 VA treatment record reflects that there were no lesions or infections on visual inspection upon a complete foot examination.  Dorsalis pedis and posterior tibialis pulses were normal bilaterally.  Sensation test using 5.07 monofilament was normal.

A June 2011 VA examination reflects complaints of burning pain at the tips of toes, which was worse at night and in cold weather.  He wore extra socks in cold weather and had no complaints over the summer.  He reported sensations of mild tingling and mild numbness in both feet without weakness, swelling, muscle cramps, or fungal infections.  At the time of the examination, he did not report nail abnormalities, skin thickness, discoloration, breakdown or ulceration or joint stiffness in both feet.  Upon physical examination, he had active movement against full resistance and a scattered sensory decrease in the dorsum of the left foot.  His dorsalis pedi pulse was decreased in both feet, but gait was normal.  X-rays revealed osteopenia and mild bilateral first metatarsophalangeal degenerative joint disease.  He was able to stand on his toes and heels with little difficulty but ambulate without difficulty.  It was noted that he did not have hair growth over the lower legs and feet.

A June 2012 VA examination reflects complaints of occasional shooting pain, "sweaty" feet, discoloration, cold sensitivity, and hyperidrosis.  His function was not so diminished that amputation with prosthesis would equally serve him.  The examiner found these symptoms secondary to his cold injury and not related to his diabetes mellitus.  His rationale, in part, was that records recurrently showed good peripheral pulses, that his feet appeared normal with exception of minimal loss of hair on toes, and that lab records noted "good control" of diabetes mellitus II with no reports of abnormalities of feet secondary to diabetes mellitus.

An April 2013 written statement from his wife essentially stated that he has had no hair on legs and his lower extremities were very cold (and sensitive to temperature).

A March 2014 VA treatment record reflects an abnormal diabetic foot examination with no hair on lower extremities.  There was faint pedal and PT pulses with abnormal/decreased or absent sensation.

A September 2015 VA examination reflects complaints that his feet "get ice cold and whole foot hurts."  He had faint, but palpable; abnormal/decreased or absent sensation to monofilament and loss of sensation in arch and ball and heel of foot.  There was cold sensitivity, locally impaired sensation, and mild scattered loss of feeling on plantar feet.  His x-rays showed no evidence of osteoarthritis, osteoporosis, or subarticular punched out lesions.  However, x-rays revealed mild bilateral first metatarsophalangeal degenerative joint disease and calcaneal enthesophytes (were common findings in the elderly).  There was no acute osseous abnormality.

Cold injury residuals are rated pursuant to Diagnostic Code 7122.  38 C.F.R. § 4.104.  When there are cold injury residuals with pain, numbness, cold sensitivity, or arthralgia, a 10 percent disability rating is warranted.  When there are cold injury residuals with pain, numbness, cold sensitivity, or arthralgia plus tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or x-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis) of affected parts, a 20 percent disability rating is warranted.  When there are cold injury residuals with pain, numbness, cold sensitivity, or arthralgia plus two or more of the following: tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, x-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis) of affected parts, a 30 percent disability evaluation is warranted.  38 C.F.R. § 4.104, Diagnostic Code 7122.  Note 2 directs VA to evaluate each affected part separately and combine the ratings in accordance with 38 C.F.R. §§ 4.25 and 4.26.

Disabilities that have been diagnosed as the residual effects of cold injury, such as Raynaud's phenomenon, muscle atrophy, et cetera, should be separately evaluated unless they are used to support an evaluation under Diagnostic Code 7122.  Id.

Having reviewed the evidence as reported above, the Board has determined that his service-connected residuals of cold injury to the right and left foot warrants a 30 percent rating from October 2, 2007 (the date he filed his claim to reopen).  Overall, the evidence of record reflects that he has consistently complained of pain, numbness, cold sensitivity, and hair loss.  X-rays reveal that he has mild bilateral first metatarsophalangeal degenerative joint disease (i.e., osteoarthritis).  Further, the June 2012 VA examiner found that his pain, "sweaty" feet, discoloration, cold sensitivity, and hyperidrosis were secondary to his cold injuries and not related to his diabetes mellitus.  His rationale was that that the Veteran's diabetes was well-controlled.  The Board finds that the June 2012 VA examiner's rationale is consistent with his normal September 2007, June 2009, and March 2014 diabetic foot examinations.  Further, the diabetic foot examinations would not necessarily reflect the severity of his residuals from his cold injuries.  Therefore, the diabetic foot examinations are of little probative value in determining the severity of his residual cold injuries.  The Board will assign more probative weight to the private opinion and VA examination.

The principles of pyramiding noted in 38 C.F.R. § 4.14 indicate an evaluation of the same disabling manifestations under various diagnostic codes is to be avoided.  Nonetheless, Note 1 following Diagnostic Code 7122 expressly provides for a separate disability rating for, among other things, peripheral neuropathy and Raynaud's phenomenon.  In this case, the Board finds the disabling manifestations associated with the his Raynaud's phenomenon is required in order to assign a 30 percent disability rating under Diagnostic Code 7122.  However, the Board finds the disabling manifestations associated with his bilateral lower extremity peripheral neuropathy are not required in order to assign a 30 percent disability rating under Diagnostic Code 7122.  Rather, a 30 percent rating is warranted as a result of the Veteran's pain, cold sensitivity, with more than two additional findings that included x-ray abnormalities of osteoarthritis and color changes.  As such, the Board finds a separate disability rating is warranted for bilateral lower extremity peripheral neuropathy in this case, as the symptomatology resulting from those disabilities are not necessary to assign the highest disability rating under Diagnostic Code 7122.

III.  Bilateral Hearing Loss

The Veteran asserts that he is entitled to a compensable rating for bilateral hearing loss prior to November 2, 2016 and a rating in excess of 60 percent from November 2, 2016.  He filed an increased rating claim for hearing loss on January 22, 2008.

Rating Schedule establishes eleven auditory acuity levels from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. §§ 4.85, 4.87, Tables VI, VIa, VII.  Organic impairment of hearing acuity is measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by a pure tone audiometry test in the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per second.  See 38 C.F.R § 4.85 (a), (d).  Ratings of hearing loss disability involve mechanical application of the rating criteria to the findings on official audiometry.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The schedular evaluations are intended to make proper allowance for improvement by hearing aids.  38 C.F.R. § 4.86.

Exceptional patterns of hearing impairment are rated under 38 C.F.R. § 4.86.  Specifically, an exceptional pattern of hearing loss is hearing loss of 55 decibels or more in each of the four specified frequencies (i.e. 1000, 2000, 3000, and 4000 Hertz), and hearing loss with a pure tone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86 (a), (b).

A September 2012 VA audiological examination reflects for the left ear Decibel (dB) loss at the puretone threshold of at 1000 Hz is 35, at 2000 Hz was 45, at 3000 Hz is 55, and at 4000 Hz is 65.  The average decibel loss is 50 in the left ear.  The left ear shows a speech discrimination score of 86 percent.  His right ear Decibel (dB) loss at the puretone threshold of 1000 Hz is 30, at 2000 Hz was 35, at 3000 Hz is 45 and at 4000 Hz was 60.  The average decibel loss is 42 in the right ear.  The right ear shows a speech discrimination score of 96 percent.  

For the left ear, application of an average puretone threshold of 50 decibels and of the speech recognition score of 86 results in a numerical designation of II under Table VI.  Accordingly, the Board will apply the numerical designation of II resulting from Table VI.

For the right ear, application of an average puretone threshold of 42 decibels and of the speech recognition score of 96 results in a numerical designation of I under Table VI.  Accordingly, the Board will apply the numerical designation of I resulting from Table VI.

As applied under Table VII, the right ear numerical designation of II and the left ear numerical designation of I result in a noncompensable rating.

A November 2012 VA examination reflects that he was diagnosed with a mild to moderately severe bilateral sensorineural loss.  He reported at this time that he felt he was missing more conversation than he had previously.  The examiner stated that the Veteran could be expected to encounter some difficulty communicating in situations containing background noise and soft voices.  However, he should be able to function satisfactorily in a quiet situation when a speaker was facing him.  He noted that work environments could be modified by an employer to facilitate communication; and that he should not be prevented from securing and maintaining gainful employment.  

A September 2015 VA audiological examination reflects for the left ear Decibel (dB) loss at the puretone threshold of at 1000 Hz is 35, at 2000 Hz is 45, at 3000 Hz is 55, and at 4000 Hz is 60.  The average decibel loss is 49 in the left ear.  The left ear shows a speech discrimination score of 94 percent.  His right ear Decibel (dB) loss at the puretone threshold of 1000 Hz is 35, at 2000 Hz is 45, at 3000 Hz is 55 and at 4000 Hz is 60.  The average decibel loss is 49 in the right ear.  The right ear shows a speech discrimination score of 98 percent.

For the left ear, application of an average puretone threshold of 49 decibels and of the speech recognition score of 94 results in a numerical designation of I under Table VI.  Accordingly, the Board will apply the numerical designation of I resulting from Table VI.

For the right ear, application of an average puretone threshold of 49 decibels and of the speech recognition score of 98 results in a numerical designation of I under Table VI.  Accordingly, the Board will apply the numerical designation of I resulting from Table VI.

As applied under Table VII, the right ear numerical designation of I and the left ear numerical designation of I result in a noncompensable rating.

A November 2016 VA examination findings show the left ear with 36 percent discrimination.  Decibel (dB) loss at the puretone threshold of at 1000 Hz is 55, at 2000 Hz is 70, at 3000 Hz is 65, and at 4000 Hz is 65.  The average decibel loss is 65 in the left ear.  The left ear shows a speech discrimination score of 36.  His right ear Decibel (dB) loss at the puretone threshold of 1000 Hz is 55, at 2000 Hz is 55, at 3000 Hz is 60 and at 4000 Hz is 70.  The average decibel loss is 60 in the right ear.  The right ear shows a speech discrimination score of 40 percent.

Application of the regulations reflect an exceptional pattern of hearing loss (when puretone threshold at each of the four specified frequencies of 1000, 2000, 3000, and 4000 Hz is 55).  Therefore, Table VIA is used to determine the numerical designation of hearing impairment, which yields a Roman numeral for V for the left ear and IV for the right ear.  Applying these to Table VII provides for a 10 percent rating.

To the extent that he reports that his hearing acuity is worse than evaluated, the Board has considered his statements.  This evidence is both competent and credible in regard to reporting worsening hearing acuity.  However, far more probative of the degree of the disability are the results of testing prepared by skilled professionals since the schedular criteria are predicated on audiological findings rather than subjective reports of severity of hearing loss.  In essence, lay statements are of limited probative value.  As a layperson, he is competent to report difficulty with his hearing; however, he is not competent to assign particular speech recognition scores or pure tone decibel reading to his current acuity problems.  As indicated above, ratings of hearing loss disability involve mechanical application of the rating criteria to the findings on official audiometry.  See Lendenmann, supra.

Prior to November 2, 2016, the schedular evaluation for the Veteran's bilateral hearing loss is noncompensable; an increase beyond this is not factually substantiated under the VA rating schedule.  From November 2, 2016, the evidence does not show that a rating of 60 percent is warranted (and may warrant a decrease).



IV.  Adjustment Disorder

The Veteran's chronic adjustment disorder is rated under Code 9440, and the General Rating Formula for Mental Disorders.  A 0 percent evaluation is warranted when a mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.

A 10 percent rating is warranted when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

A 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events.

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. 

A 100 percent evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Code 9411.

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002).  Because "[a]ll nonzero disability levels [in § 4.130] are also associated with objectively observable symptomatology," and the plain language of this regulation makes it clear that "the veteran's impairment must be "due to those symptoms," "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).

The Board has considered the Global Assessment of Functioning (GAF) score.  Such score reflect the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (DSM). [Per recent regulation revision, use of DSM-IV has been supplanted by DSM-5, which has not incorporated use of GAF scores.  Because the Veteran filed his claim in September 2012 when the previous regulatory criteria were in effect, the GAF scores will be considered as evidence pertaining to the status of the disability at the points they are assigned.].  See 38 C.F.R. § 4.130 (2017). 

A GAF of 61 to 70 indicates some mild symptoms or some difficulty in social, occupational or school functioning, but generally functioning pretty well and has some meaningful interpersonal relationships.  GAF of 71 to 80 indicates that if symptoms are present, they are transient and expectable reactions to psychosocial stressors with no more than sight impairment in social, occupation or school functioning. GAF's are defined under the provisions of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Third or Fourth Edition (DSM III or DSM IV) that is to be used in the evaluation of the veteran's psychiatric disability. 38 C.F.R. § 4.125 (2010).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remissions.  38 C.F.R. § 4.126 (a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment [alone].  38 C.F.R. § 4.126 (b).

Private medical records reflect a diagnosis of adjustment disorder with depression.  Upon mental status examination, he was appropriately attired, oriented to person and time, normal affect was demonstrated, thought content was normal and organized, memory was intact with no evidence of hallucinations or suicidal thoughts.  He was assigned a GAF score of 63.  (See August 2012 psychological evaluation conducted by Dr. G.D.G).

Based on the evidence of record prior to September 14, 2012, his symptomatology is more analogous to a mental condition that has been formally diagnosed, but not severe enough either to interfere with occupational and social functioning or to require continuous medication.  This is supported by his GAF score of 63.

With regard to an earlier effective date, the initial claim was received for service connection for adjustment disorder on September 14, 2012.  There was no previous claim before to allow a grant of this condition earlier.

Therefore, a compensable rating for adjustment disorder, to include an effective date earlier than September 14, 2012, is denied.

V.  Earlier Effective Date for TDIU

The Veteran seeks to an effective date earlier than November 2, 2016, for the grant of TDIU.

The effective date provisions for awards of increased disability compensation include a general rule which is that an award based on a claim for increase of compensation "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore."  38 U.S.C.A. § 5110 (a).  The corresponding VA regulation expresses this rule as "date of receipt of claim or date entitlement arose, whichever is later."  38 C.F.R. § 3.400 (o)(1).

For increased rating claims, if the evidence shows that the increase in disability occurred prior to the date of receipt of claim, the RO may assign the earliest date as of which it is ascertainable that the increase occurred as long as the claim for the increased disability rating was received within a year of the date that the increase occurred.  38 U.S.C.A. § 5110 (b)(2); 38 C.F.R. § 3.400 (o)(2); see also Harper v. Brown, 10 Vet. App. 125 (1997); Quarles v. Derwinski, 3 Vet. App. 129, 134-135 (1992); VAOPGCPREC 12-98, 63 Fed. Reg. 56704 (1998).  A TDIU claim is treated as a claim for increased compensation, and the effective date rules for increased compensation apply to the TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000).

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340 (a).  Provided that if there is only one such disability, it shall be ratable at 60 percent or more, and, if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a).  If a veteran fails to meet the applicable percentage standards provided in 38 C.F.R. § 4.16 (a), an extra-schedular rating is for consideration where the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16 (b).

Entitlement to a total disability rating must be based solely on the impact of the veteran's service-connected disabilities on his ability to keep and maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability"' is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

Service connection is in effect for bilateral hearing loss with a 60 percent rating on November 2, 2016; residuals of cold injury of the left foot with a 10 percent rating on March 16, 2009 and 20 percent rating on June 13, 2012; residuals of cold injury of the right foot with a 10 percent rating on March 16, 2009 and 20 percent rating on June 13, 2012; tinnitus with a 10 percent rating on January 24, 2005; and adjustment disorder with depression with a noncompensable rating on September 14, 2012.  He had a combined rating of 30 percent on March 16, 2009; 50 percent on June 13, 2012; and 80 percent on November 2, 2016.  In light of the Board's grant of a higher rating for his residuals of a cold injury, the percentage criteria listed under 38 C.F.R. § 4.16(a) has been met.  The Veteran has, at least, one disability ratable at 60 percent.

The Board notes that the Veteran's formal claim for TDIU was received on July 13, 2012.  However, under Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims held that VA must address the issue of entitlement to a TDIU in increased-rating claims when the issue of unemployability is raised by the record.  In this case, the Veteran arguably raised a claim for TDIU when he disputed the rating for his cold residuals, received on June 8, 2012.  Thus, the earliest date the Veteran filed a claim for TDIU is on June 8, 2012.

Here, the evidence of record reflects that he last worked as a farmer and has a high school education.  (See July 2012 VA 21-8940).

The September 2012 examiner stated that "[a]fter review of the claims file and examination of the Veteran it [was] my opinion that the Veteran's service connected conditions to include residuals of cold injury, right foot residuals of cold injury, left foot are less likely than not rendering him unable to secure and maintain substantially gainful employment."  His rationale was premised on the fact that treatment records noted mild cold injury to bilateral feet and good peripheral pulses and healthy appearing feet with the exception of minimal loss of hair on toes.  However, the Board finds this opinion of little probative value because the examiner did not address the November 2008 private opinion, which reflected more severity.

An August 2012 psychological evaluation noted that he was unable to hunt and farm because he could not stand outside very long in the cold weather.  

The November 2016 VA examination stated that his hearing loss had decreased to the extent that would affect verbal communication with unfamiliar speakers.  It noted that it would affect both physical and sedentary employment were verbal instruction would be needed and employment that was dependent on verbal communication.  He further stated that hearing loss and tinnitus alone should not prevent employment in a loosely supervised situation with limited public contact.  The RO based the grant of TDIU based on examiner's findings and assigned the effective date accordingly.

Resolving all reasonable doubt in his favor, the evidence of record prior to November 2, 2016 establishes that his disability manifested to a level that would affect employment, as indicated by the August 2012 medical opinion and November 2008 private opinion.  This combined with the Board's grant of increased ratings for cold residuals of the lower extremities, he meets the schedular requirements.  Entitlement to an effective date of June 8, 2012 for TDIU is warranted.


ORDER

The criteria for a 30 percent rating for cold injury residuals of the right foot are met effective October 2, 2007 is granted, subject to the regulations governing the payment of monetary awards.

The criteria for a 30 percent rating for cold injury residuals of the left foot are met effective October 2, 2007 is granted, subject to the regulations governing the payment of monetary awards.

Separate disability ratings for bilateral lower extremity peripheral neuropathy are granted, subject to the regulations governing the payment of monetary awards.  

Entitlement to an evaluation in excess of a non-compensable evaluation for bilateral hearing loss prior to November 2, 2016 and 60 percent evaluation November 2, 2016 is denied.

Entitlement to a compensable rating for adjustment disorder, to include an effective date earlier than September 14, 2012 is denied.

Entitlement to an effective date of is June 8, 2012 for TDIU is granted.


____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


